Plaintiff in error was convicted at the January, 1910, term of the county court of Oklahoma county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and was on the 9th day of January adjudged to pay a fine of two hundred dollars and be confined in the county jail for a period of sixty days. At this time the court was not asked to, and did not fix the time within which to make and serve case-made, nor extended the time provided by statute for filing the appeal in this court. On March 4th, however, the court extended the time to make and serve case-made in the following language: "The time for making and serving a case-made in the above entitled action is hereby extended thirty days from this date. March 4, 1911." The thirty days allowed by statute within which to make and serve a case-made had already expired when this order was made, and the court was therefore without jurisdiction to make it. This order does not attempt to extend the time within which the appeal should be filed in this court. No other orders having been made for that purpose, the time for filing such appeal as provided by statute lapsed sixty days from the 9th day of January, 1911. This appeal *Page 725 
was filed on April 7, 1911, nearly ninety days after the rendition of the judgment. For the reason that the case-made was not served within the time allowed by statute, and the appeal not perfected in this court within the time provided by law, this court is without jurisdiction to review the cause on the merits, and has jurisdiction only to dismiss the appeal. Let the appeal be dismissed.